Supreme Court of Florida
                             ____________

                           No. SC21-1598
                            ____________

      IN RE: AMENDMENTS TO FLORIDA RULES OF CIVIL
                PROCEDURE—FORM 1.997.

                         December 16, 2021

PER CURIAM.

     On its own motion, the Court amends form 1.997 (Civil Cover

Sheet) of the Florida Rules of Civil Procedure. We have jurisdiction.

See art. V, § 2(a), Fla. Const.; Fla. R. Gen. Prac. & Jud. Admin.

2.140(d).

     On January 21, 2021, the Court amended Florida Rule of

General Practice and Judicial Administration 2.420(d) (Procedures

for Determining Confidentiality of Court Records) “to eliminate the

requirement that the clerk of court independently designate as

confidential information filed in certain civil cases.” In re Amend. to

Fla. Rule of Jud. Admin. 2.420, 320 So. 3d 626, 626 (Fla. 2021).

However, “[t]he only civil cases to which this new rule applies are

civil case types originating in the circuit, county, or small claims
courts (identified by the Court Type Designators CA, CC, and SC in

the uniform case numbering system), except those case types listed

as ‘Viewable on Request’ in the Standards for Access to Electronic

Court Records and Access Security Matrix.” Id. at 627 (footnotes

omitted). And in its opinion adopting the amendments, the Court

explained that currently “the Access Security Matrix identifies the

following case types as Viewable on Request: ‘County Criminal

Appeals Sexual Abuse,’ ‘Jimmy Ryce Act,’ ‘Circuit Civil Private

(Sexual Abuse & Medical Malpractice),’ ‘Felony – sexual cases,’

‘Sexual Violence,’ ‘Extradition,’ ‘Misdemeanor – sexual cases,’ and

‘Misdemeanor-Misc.’ ” Id. n.3.

     After adopting the amendments, this Court published them for

comment. The Court declined to further amend rule 2.420 in

response to the comments, and new rule 2.420 became effective

July 1, 2021. However, in the case amending rule 2.420, the

Florida Association of Court Clerks and Comptrollers requested that

form 1.997 of the Florida Rules of Civil Procedure be revised to

assist clerks in identifying civil sexual abuse cases as requiring

continued redaction under rule 2.420.




                                 -2-
     Accordingly, we now amend form 1.997 to assist clerks in

identifying these sexual abuse cases for continued redaction.

Specifically, we add a question to form 1.997 asking whether the

case involves allegations of sexual abuse. The instructions for the

form are likewise amended.

     The Florida Rules of Civil Procedure are amended as reflected

in the appendix to this opinion. New language is indicated by

underscoring. The amendments shall become effective on April 1,

2022, at 12:01 a.m. Because the amendments were not published

for comment previously, interested persons shall have seventy-five

days from the date of this opinion in which to file comments with

the Court. 1




      1. All comments must be filed with the Court on or before
March 1, 2022, as well as a separate request for oral argument if
the person filing the comment wishes to participate in oral
argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must
be electronically filed via the Florida Courts E-Filing Portal (Portal)
in accordance with In re Electronic Filing in the Supreme Court of
Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No.
AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer not
licensed to practice in Florida, the comment may be, but is not
required to be, filed via the Portal. Any person unable to submit a
comment electronically must mail or hand-deliver the originally
signed comment to the Florida Supreme Court, Office of the Clerk,

                                 -3-
     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure




500 South Duval Street, Tallahassee, Florida 32399-1927; no
additional copies are required or will be accepted.


                                -4-
                            APPENDIX

               FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither
replace nor supplement the filing and service of pleadings or other
documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of
reporting uniform data pursuant to section 25.075, Florida
Statutes. (See instructions for completion.)


     I.     [NO CHANGE]

     II.    [NO CHANGE]

     III.   [NO CHANGE]

     IV.    [NO CHANGE]

     V.     [NO CHANGE]

     VI.    [NO CHANGE]

     VII. [NO CHANGE]

     VIII. [NO CHANGE]

     IX. DOES THIS CASE INVOLVE ALLEGATIONS OF SEXUAL
     ABUSE?
          ____ yes
          ____no

I CERTIFY that the information I have provided in this cover sheet
is accurate to the best of my knowledge and belief, and that I have
read and will comply with the requirements of Florida Rule of
General Practice and Judicial Administration 2.425.




                                -5-
Signature                               Fla. Bar #
                Attorney or party                 (Bar # if attorney)

(type or print name)                    Date


FORM 1.997. INSTRUCTIONS FOR ATTORNEYS COMPLETING
            CIVIL COVER SHEET

Plaintiff must file this cover sheet with the first document filed in
the action or proceeding (except small claims cases, probate, or
family cases). Domestic and juvenile cases should be accompanied
by a completed Florida Family Law Rules of Procedure Form
12.928, Cover Sheet for Family Court Cases. Failure to file a civil
cover sheet in any civil case other than those excepted above may
result in sanctions.

I.     [NO CHANGE]

II.    [NO CHANGE]

III.   [NO CHANGE]

IV.    [NO CHANGE]

V.     [NO CHANGE]

VI.    [NO CHANGE]

VII. [NO CHANGE]

VIII. [NO CHANGE]

IX. Sexual Abuse. Place an “X” on the appropriate line.

ATTORNEY OR PARTY SIGNATURE. Sign the civil cover sheet.
Print legibly the name of the person signing the civil cover sheet.
Attorneys must include a Florida Bar number. Insert the date the
civil cover sheet is signed. Signature is a certification that the filer
has provided accurate information on the civil cover sheet, and has

                                  -6-
read and complied with the requirements of Florida Rule of
General Practice and Judicial Administration 2.425.




                             -7-